FROM CURRITUCK.
The objection in this case is that a witness was examined who was not competent under the act of assembly, because he was not indifferent (Rev., ch. 354). It is true the act requires witnesses to be indifferent, but unfortunately it gives no exposition of this term. *Page 137 
Neither does it set forth its impart. For my own part I see too small a shade of difference between that term and the term competent, to undertake to give either of them a meaning essentially distinct from the other. The import of the term competent is well known to       (214) the profession. I must take it that the legislature meant the same thing when they used the term indifferent. If so, it may be said that three witnesses were introduced on the trial, and that the requisition of the act was complied with. It is not to be believed that the legislature intended to introduced a new rule of evidence.
PER CURIAM.                                   No Error.